Citation Nr: 1147037	
Decision Date: 12/27/11    Archive Date: 01/09/12

DOCKET NO.  06-15 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease (DDD) of the lumbar spine.  

2.  Entitlement to service connection for degenerative joint disease (DJD) and DDD of the cervical spine. 

3.  Entitlement to an increased rating for right clubfoot with calf atrophy and peroneal neuropathy in excess of 20 percent.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J Fussell


INTRODUCTION

The Veteran served on active duty from May 1967 to March 1968. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office in Seattle, Washington. 

In November 2008, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  

The procedural history of this case will be set forth below. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In pertinent part, a February 2009 Board decision denied a rating in excess of 10 percent for chronic left medial collateral ligament sprain and mild degenerative joint disease (DJD) of the left medial condyle; and denied a rating in excess of 20 percent for service-connected right clubfoot; but granted service connection for atrophy of the right calf.  Service connection was denied for DDD of the lumbar spine and for DJD of the cervical spine.  A claim for service connection for left lower extremity nerve damage (claimed as left leg) was remanded to obtain VA records and afford the Veteran a VA neurological examination to determine whether the Veteran had nerve damage of his lower extremities and whether any current nerve damage of the lower extremities was as likely as not related to his service-connected left knee, right foot or right calf disabilities.  

A May 2010 rating decision effectuated the grant of service connection for right calf atrophy, and also granted service connection for right peroneal neuropathy associated with the service-connected right clubfoot, and evaluated these together with the service-connected right clubfoot, confirming and continuing a 20 percent rating for right clubfoot with calf atrophy and peroneal neuropathy, citing 38 C.F.R. § 4.71a, Diagnostic Codes 5311 and 8521 (2010.  

The Veteran appealed three adjudications in the February 2009 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2011 Memorandum decision the Court noted that the three determinations in the February 2009 Board decision that were appealed were: (1) an increased disability rating for a chronic left medial collateral ligament sprain and mild DJD of the left medial condyle (left knee condition); (2) an increased disability rating in excess of 20 percent for a right clubfoot; and (3) service connection for DDD of the lumbar and cervical spinal segments.  The Court affirmed the denial of a rating in excess of 10 percent for the service-connected left knee disability but vacated the February 2009 Board decision as to the denials of an increased disability rating in excess of 20 percent for a right clubfoot, and service connection for DDD of the lumbar and cervical spinal segments.  

In the February 2011 Memorandum decision it was stated that in denying an increased rating for the right clubfoot the Board erred in two respects.  First, that Diagnostic Code 5277 relates to "[a] symptomatic condition secondary to many constitutional conditions, characterized by atrophy of the musculature, disturbed circulation, and weakness," and instructs the rating specialist to "[r]ate the underlying condition" and assign a minimum disability rating of 10%.  38 C.F.R. § 4.71a, Diagnostic Code 5277."  Thus, the Board was in error in concluding that a rating in excess of 20 percent could not be assigned under Diagnostic Code 5277.  Second, the Board erred in not applying 38 C.F.R. §§ 4.40 and 4.45 (requiring consideration of functional loss, pain, range of motion, and other factors).  The Court drew attention to findings on VA examination in June 2008.  Further, the Court noted that "the criteria of several of the diagnostic codes that the Board deemed potentially applicable by analogy to [the Veteran's] right clubfoot disability are predicated, to one degree or another, on a loss of range of motion."  

In particular the Court noted that:

the Board also gave consideration to Diagnostic Code 5284, which applies generally to "[f]oot injuries, other," and only directs the rating specialist to evaluate the condition as severe (30% disabling), moderately severe (20% disabling), or moderate (10% disabling). It is unclear from both the diagnostic code itself and the Board's decision whether a condition's impact on range of motion in the region of the foot would be a pertinent factor in determining whether a particular foot injury should be evaluated as moderate, moderately severe, or severe.  At the very least, this was an issue that should have been discussed by the Board in the decision now on appeal. 

In short, the record contains evidence suggesting that the functioning of [the Veteran's] right foot is impaired by the right clubfoot condition in that, on use, he experiences some degree of pain, instability, fatigue, and weakness in the foot. In rating [the Veteran's] right clubfoot disability by analogy, the Board considered various diagnostic codes that, to one degree or another, require examination of the extent to which range of motion is impacted by the condition in question.  

As to this issue, the Court concluded that "if the Board determines that the existing VA medical examination reports do not 'adequately portray the anatomical damage, and the functional loss, with respect' to the elements outlined in § 4.40 including functional loss resulting from pain-the Board should provide [the Veteran] a new VA medical examination that does so." 

As to the claims for service connection for DDD of the lumbar and cervical spinal segments, the Court noted that the Board had found, in the February 2009 decision, that "the August 2004 VA examiner's opinion was the most probative evidence of record pertaining to the etiology of these conditions."  However, the Court concluded "that the August 2004 VA medical opinion was inadequate", citing the holding in Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 304 (2008).  The Court stated that the 2004 VA examiner had not considered the Veteran's contention that the spinal DDD was "is the result of a 'misalignment' caused by overcompensating for his right clubfoot."  

Specifically, the Court found that as to the August 2004 VA examiner's opinion: 

the examiner appears to have reasoned, without explanation, that a congenital condition such as clubfoot cannot contribute to degenerative spinal changes such as those now afflicting [the Veteran], and that [the Veteran's] ability to serve in the military for a period of time somehow demonstrates that his right clubfoot disability [was] unrelated to his current [DDD] conditions.' 

Thus, the Court held, citing 38 C.F.R. § 4.2, that because the 2004 "medical opinion was not supported by sufficient detail or explanation ... it was therefore incumbent upon the Board to return it for clarification rather than to rely on it in the first instance."  In fact, the Court specifically stated that the claims for DDD of the lumbar and cervical spinal segments were being remanded "for a new medical examination that specifically addresses [the Veteran's] contention that his right clubfoot disability has contributed to his spine conditions."  


As to the claims for DDD of the lumbar and cervical spinal segments the Court noted the Veteran's contentions with respect to a March 2004 VA progress report and an October 2003 report of a private neurologist, with the latter noting that electromyogram testing suggested "the possibility that the pathology is at the level of the lumbosacral plexus."  However, the Court observed that these records only provided evidence that the Veteran had symptoms of lumbar DDD and the Board, in the 2009 Board decision, had acknowledged that the Veteran now had DDD of the cervical and lumbar spinal segments and, so, the only remaining question was whether the etiology could be related to military service and these medical records did not consider this question.  

The Court also noted that the Veteran alleged that the February 2009 Board decision had not addressed a December 2003 progress note of a private physician indicating that an MRI had found significant stenosis at L5-S1 would explain the atrophy of the muscles of the right calf, and that the Board had not addressed a private January 2004 consultation report diagnosing lumbar DDD and stating that 

stenosis is likely the cause of some of the lower extremity symptoms.... The right calf atrophy can be explained by this, but given the long-standing nature of it, dating back approx[imately] 30 years, it is uncertain whether or not a decompression at this time would result in any increasing strength in the right calf. 

As to this, the Court stated that the Veteran contended: 

that these records were favorable to his lumbar spine claim because they "clearly link [ ] the lumbar spine disorder to the ... right calf muscle atrophy," a condition that has been service connected. [] However, as mentioned above, the critical issue to [the Veteran's] lumbar spine claim was the etiology of the condition. These records do not offer an etiology opinion suggesting that [the Veteran's] lumbar condition was caused or aggravated by a separate, service-connected condition; rather, they suggest the reverse: that his service-connected right calf muscle atrophy was caused by his non-service-connected lumbar spine condition.  

Following the February 2011 Memorandum decision of the Court, the Board (being unaware that the February 2009 Board decision had been appealed and being unaware of the February 2011 Memorandum decision of the Court) entered a decision in June 2011 which, in pertinent part, found that the Veteran had initiated an appeal (see Manlincon v. West, 12 Vet App 238 (1999)) from the May 2010 rating decision which, while adding right calf atrophy and right peroneal neuropathy to the service-connected right clubfoot, had confirmed and continued the 20 percent rating for that disability.  However, because the Board's determination as to appropriate rating for the service-connected right clubfoot (now including right calf atrophy and right peroneal neuropathy) adjudicated in the 2009 Board decision was vacated by the Court's February 2011 Memorandum decision, the appeal as to the issue of entitlement to an increased rating for right clubfoot with calf atrophy and peroneal neuropathy in excess of 20 percent does not stem from the May 2010 rating decision but continues as an appeal from the December 2004 rating decision.  Thus, the Board's remand of that issue, under the holding in Manlincon, Id., is a nullity.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine the nature and etiology of his current DDD of the cervical and lumbar spinal segments.  

The claims folder must be made available to and reviewed by the examiner in connection with the examination.  All tests deemed necessary should be conducted.  

The examiner should express an opinion as to whether it is more likely, less likely, or at least as likely as not that the Veteran's current DDD of the cervical spinal segment or current DDD of the lumbar spinal segment, or both, was (or were) caused or aggravated (permanently worsened beyond normal progression) by the Veteran's service-connected right clubfoot with right calf atrophy and right peroneal neuropathy; or a combination of the service-connected left knee pathology and the Veteran's service-connected right clubfoot with right calf atrophy and right peroneal neuropathy, acting together in concert.  

In rendering an opinion the examiner should address the contention that the Veteran's spinal DJD and DDD are "the result of a 'misalignment' caused by overcompensating for his right clubfoot'."  

The examiner is asked to consider that the term "at least as likely as not" does not mean "within the realm of possibility," rather it means that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.  More likely than not, and as likely as not, support the contended causal relationship; whereas, less likely than not weighs against the claim.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

If no opinion can be rendered without resort to speculation please so state and provide the rationale therefor. 

2.  Afford the Veteran VA orthopedic and neurological examinations to determine the extent and severity of his service-connected right clubfoot with calf atrophy and peroneal neuropathy. 

The examiner should be requested to identify any objective evidence of pain, painful motion, or functional loss due to pain as a result of the service-connected right clubfoot with calf atrophy and peroneal neuropathy.  The extent of any weakened movement, excess fatigability or incoordination associated with these disabilities should be specifically assessed. 

In the neurological evaluation consideration should be given to determining the factors listed at 38 C.F.R. §§ 4.123 and 4.124 (loss of reflexes, muscle atrophy, sensory disturbances, and constant pain) and the degree, if any, of any sensory or motor impairment.  

Also, consideration should be given to the potential clinical findings listed at 38 C.F.R. § 4.71a, Diagnostic Code8521, external popliteal (common peroneal) nerve, i.e., foot drop, droop of first phalanges of all toes, impaired (opr absent) dorsiflexion the foot, extension (dorsal flexion) of proximal phalanges of toes lost or imparied; abduction of foot lost or impaired, adduction weakened, and anesthesia of the dorsum of foot and toes.  

The examiner should also express an opinion as to whether there would be additional limits on functional ability during flare-ups (if the Veteran describes flare-ups), and if feasible, express this in terms of additional limitation of motion during flare-ups.  If not feasible, the examiner should so state. 

The examiner should be requested to identify any objective evidence of pain, painful motion, or functional loss due to pain, the extent of any weakened movement, excess fatigability or incoordination, and any additional limits on functional ability during flare-ups, expressed in terms of additional limitation of motion during flare-ups (if the Veteran describes flare-ups), if feasible.  If not feasible, the examiner should so state.  

All indicated studies should be performed, and the rationale for all opinions expressed should be provided.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner is to indicate in the report whether the file was reviewed.  

If no opinion can be rendered without resort to speculation please so state and provide the rationale therefor. 

3.  The Veteran is hereby notified that it is his responsibility to report for all examinations, to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  

In the event that the Veteran does not report for any ordered examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.  

4.  Thereafter, any other development deemed necessary should be accomplished and the issues being remanded should be readjudicated.  

5.  If the benefits sought on appeal remain denied, furnish the Veteran and his representative an appropriate SSOC and provide them with the appropriate period of time within which to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

